Exhibit 10.4

AGREEMENT

This AGREEMENT (the “Agreement”), dated as of January 22, 2013, is made and
entered into by and between Spirit Realty Capital, Inc., a Maryland corporation
(and successor to Spirit Finance Corporation) (the “Company”), and Michael A.
Bender (the “Executive”).

WHEREAS, the Company, Spirit Realty, L.P., a Delaware limited partnership (the
“Spirit Operating Partnership”), Cole Credit Property Trust II, Inc., a Maryland
corporation (“Cole”) and Cole Operating Partnership II, LP, a Delaware limited
partnership (the “Cole Operating Partnership”), propose to enter into an
Agreement and Plan of Merger (the “Merger Agreement”) pursuant to which the
Company will merge with and into Cole, with Cole as the surviving corporation of
such merger, and the Cole Operating Partnership will merge with and into the
Spirit Operating Partnership, with the Spirit Operating Partnership being the
surviving partnership (together, the “Mergers”);

WHEREAS, the Company and the Executive are parties to an Employment Agreement,
dated as of August 4, 2011, as amended on October 1, 2011 and November 9, 2011
(the “Employment Agreement”);

WHEREAS, pursuant to the Spirit Realty Capital, Inc. and Spirit Realty, L.P.
2012 Incentive Award Plan (the “Plan”) and one or more restricted stock award
notices and agreements between the Company and the Executive (the “Restricted
Stock Agreements”), the Company has granted the Executive restricted shares of
the Company’s common stock (the “Restricted Stock”); and

WHEREAS, in connection with the Mergers, the Company and the Executive desire to
enter into this Agreement with respect to the effect of the Mergers under the
Employment Agreement, the Restricted Stock Agreements and certain other
agreements between the Company and the Executive.

NOW THEREFORE, in consideration of the mutual covenants set forth herein and
other good and valuable consideration, the parties hereto agree as follows:

1. The parties hereby agree that the consummation of the Mergers and the other
transactions contemplated by the Merger Agreement shall not constitute a “change
in control” or “change of control” (or similar transaction) of the Company as
defined in and for purposes of the Employment Agreement, the Restricted Stock
Agreements or any other agreement between the Company and the Executive and, as
a result thereof, the vesting of the Restricted Stock shall not accelerate upon
or solely in connection with the Mergers.

2. The Executive acknowledges and agrees that neither his appointment as Senior
Vice President – Chief Financial Officer of the Surviving Corporation or the
Surviving Partnership (each as defined in the Merger Agreement) nor any action
taken by the Company, the Surviving Corporation or the Surviving Partnership in
connection therewith shall constitute a breach of, or provide the Executive with
“good reason” to terminate his employment or a



--------------------------------------------------------------------------------

termination of the Executive’s employment by the Company, the Surviving
Corporation and/or the Surviving Partnership (as applicable) without “cause” as
such terms are defined in and/or for purposes of, the Plan, the Employment
Agreement, the Restricted Stock Agreements or any other agreement between the
Company and the Executive, and the Executive hereby consents to such appointment
and actions.

3. Notwithstanding anything contained in the Employment Agreement to the
contrary, the Executive agrees that the provisions of Section 7(e) and Exhibit A
of the Employment Agreement shall not apply to any payments and/or benefits made
to the Executive in connection with the Mergers or the other transactions
contemplated by the Merger Agreement.

4. To the extent applicable, the Employment Agreement, the Restricted Stock
Agreements and any other agreement between the Company and the Executive shall
be deemed amended to the extent necessary to effectuate the provisions and
intent of this Agreement, and such amendments shall be incorporated in and form
a part of such agreements.

5. This Agreement shall be administered, interpreted and enforced under the
internal laws of the State of Arizona without regard to the principles of
conflicts of laws thereof.

6. If any provision of this Agreement is determined to be invalid or
unenforceable, it shall be adjusted rather than voided, to achieve the intent of
the parties to the extent possible, and the remainder of the Agreement shall be
enforced to the maximum extent possible.

7. This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which together shall constitute one
and the same instrument. The parties hereto agree to accept a signed facsimile
copy of this Agreement as a fully binding original.

(Signature page follows)

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

SPIRIT REALTY CAPITAL, INC.,

a Maryland corporation

By:   /s/ Peter Mavoides Name: Peter Mavoides Title: President

 

EXECUTIVE

/s/ Michael A. Bender

Michael A. Bender

 

S-1